Citation Nr: 1429896	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to August 1982.  The present appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a Special Apportionment Decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The appellant is the Veteran's legal spouse.

2.  The Veteran is incarcerated for a felony and is receiving reduced compensation.

3.   The appellant has shown need for apportionment in the amount of 10 percent from the compensation being withheld from the Veteran due to his incarceration; such apportionment would provide appropriate relief to the appellant without causing undue hardship to the Veteran or any other persons in interest.


CONCLUSION OF LAW

The criteria for apportionment to the appellant in the amount of 10 percent of the Veteran's withheld disability compensation have been met.  38 U.S.C.A. §§ 5307, 5313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.450, 3.665 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were followed in this case.  In March 2009, the Veteran was informed that the appellant was seeking an apportionment of his VA benefits; the Veteran responded in April 2009 that he essentially had no objection to apportionment.  The Veteran and the appellant were both provided with notice of the denial of the claim in May 2009, and they were both provided with a statement of the case in July 2010.  Thus, the notice provisions specifically applying to simultaneously contested claims have been followed.

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise. The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.


Applicable Laws and Regulations

All or any part of the compensation payable on account of any veteran may, if the veteran is not living with his or her spouse, be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a).

Without regard to any other provisions regarding apportionment, where hardship is shown to exist compensation may be specially apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration will be given to such factors as: amount of VA benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and, special needs of the veteran, his or her dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship to the veteran, while apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Any person who is entitled to VA compensation and who is incarcerated in a Federal, State or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.   38 U.S.C.A. § 5313(a)(1)(A); 38 C.F.R. § 3.665(a), (d).  However, all or any part of the compensation not paid to a veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions as are provided under 38 U.S.C.A. § 5307 cited above.  38 U.S.C.A. § 5313(b)(1).

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, or all apportionee claimants.  38 C.F.R. § 3.665(e).  
    
Evidence and Analysis

The Veteran is service-connected for disabilities having a combined rating of 80 percent.  

In June 2002, the Veteran was convicted of two counts of attempted first degree murder and one count of burglary while armed; he was sentenced to 25 years imprisonment and began serving his sentence in July 2002.  In January 2003, the Veteran was notified that his benefit would be reduced to $103.00 per month from August 13, 2002, increasing to $104.00 per month from December 1, 2002.

The Veteran was divorced from his previous spouse in May 2003, although as late as August 2007 he described himself to VA as "separated" and "soon-to-be-divorced."  He married the current appellant in April 2008.

In her present claim, received in May 2008, the appellant requested apportionment of the Veteran's VA disability compensation asserting financial need (having difficulty meeting financial obligations due to her own poor health).  In a Report of Contact dated in September 2008, she told the RO she was pending hospitalization and would need the income.  In November 2008, she submitted documentation of bills as follows: medical $1,783.21; telephone $260.03; and, electricity $246.25.  

In December 2008, the appellant submitted a VA Form 21-0788 in which she reported assets and liabilities as follows.  Her current assets were $5.00 in a bank account.  Monthly income was $508.00 from Social Security Administration (SSA) and $828.29 from a city pension, representing total monthly income of $1,336.29.  Her regular monthly expenses were $633.31 for rent; $350.00 for food; $85.38 for utilities; $167.00 for telephone; $25.00 for clothing; $211.40 for medical expenses (prescription medications); $15.22 for life insurance; and, $27.45 for dental insurance, representing total monthly expenses of $1,514.76.  Thus, she had a $178.47 deficit in monthly outlay versus income.
   
In March 2009, the RO calculated the Veteran's current total VA benefit to be $1,547.00, of which he was receiving $123.00 per month.  The amount being withheld per month was $1,424.00.

In April 2009, the Veteran informed the RO stating that he currently had no monthly income from any source and also had no assets; however, he also had no monthly expenses.  The Veteran stated he was unable to provide any financial support to the appellant and stated he would like the appellant to receive an apportionment of $750.00 per month.

The RO issued the Special Apportionment Decision on appeal in May 2009.  In it, the RO noted the appellant actually received $639.40 monthly from SSA, making her total monthly income $1,462.00.  The appellant's income versus expenses showed a deficit of just $47.07.  The RO stated the appellant's expenses for telephone ($167.00) and food ($350.00) appeared to be excessive, and that she could meet her monthly obligations by adjusting her spending; thus, financial need was not shown.  The RO also stated the appellant had married the Veteran well after his incarceration and accordingly had no reasonable expectation of support by the Veteran.

In her notice of disagreement (NOD), the appellant stated she sends the Veteran $50.00 per month for his support in prison and that she visits him monthly, which costs $77.00 for a round-trip bus ticket and additional $25.00 for their meals.

On review of the evidence above, the appellant has demonstrated that her monthly expenses exceed her monthly income.  The Board has no basis by which to conclude that those monthly expenses, to include food and telephone, are excessive.  The appellant has also demonstrated that she is being pursued by creditors for medical treatment that was outside the routine monthly expenses.  The Board concludes the appellant has established financial hardship.  

As to other criteria, apportionment would cause no hardship to the Veteran, since he is precluded from having access to the benefits from which apportionment would be made; there is no indication that there are any other persons in interest to whom approval of apportionment might cause a hardship.  The fact that the appellant married the Veteran when he was already in prison, and thus arguably has no reasonable expectation of financial support from him, is immaterial.

As to the amount of apportionment, 38 C.F.R. § 3.451 states that apportionment of less than 20 percent of the veteran's benefits would ordinarily not provide a reasonable amount for any apportionee, but in this case the appellant receives monthly payments from two sources other than VA (SSA and a city pension).  In March 2009, the amount being withheld was $1,424.00, and apportionment of 10 percent of that amount ($142.00 per month) would essentially eliminate the deficit reported by the appellant.  Apportionment of an amount greater than 10 percent would over-compensate the appellant and would also frustrate the purpose of the law, which requires VA to withhold benefits from an incarcerated felon.

In most cases, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases of apportionment, however, the law specifically requires VA to consider the competing interests of the apportionee versus the veteran (or, in this case, the apportionee versus the Government) and to make a decision based on equitable principles.  As explained above, the Board has balanced the equities and has found that apportionment of 10 percent provides appropriate relief to the appellant while also respecting the intent of the statute.  

Accordingly, the Board deems apportionment of 10 percent of the Veteran's withheld compensation benefits to be warranted based on the record on appeal.  The appeal is granted to that extent.


ORDER

Apportionment to the appellant of 10 percent of the Veteran's withheld compensation benefits, but no higher, is granted, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


